IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :      NO. 529
                                                   :
         AMENDMENT OF RULE 4.2 OF                  :      JUDICIAL ADMINISTRATION
         THE CODE OF JUDICIAL                      :
         CONDUCT                                   :      DOCKET
                                                   :




                                                  ORDER


PER CURIAM

      AND NOW, this 20th day of December, 2019, it is Ordered, pursuant to Article V,
Section 10 of the Constitution of Pennsylvania, that Rule 4.2 of the Code of Judicial
Conduct is amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments herein shall be effective January 20, 2020.


Additions are shown in bold and are underlined.